Exhibit 10.51

2006 TAX ALLOCATION AGREEMENT

THIS 2006 TAX ALLOCATION AGREEMENT (“Agreement”) is entered into effective as of
the Deconsolidation Date among Applied Digital Solutions Inc., a Missouri
corporation with its principal place of business at Delray Beach, Florida
(“Applied Digital”), VeriChip Corporation, a Delaware corporation also with its
principal place of business at Delray Beach, Florida (“VeriChip”) and each other
corporation that is a member of the Consolidated Group as defined below. Applied
Digital and VeriChip are hereinafter collectively referred to as the “Parties”
and singularly as a “Party”.

RECITALS

WHEREAS, VeriChip is considering selling a certain number of its newly-issued
shares of common stock so that Applied Digital’s ownership interest in VeriChip
would be less than 80 percent thereby precluding VeriChip from being included in
the consolidated federal income tax returns prepared by Applied Digital as
common parent for the taxable periods following the Deconsolidation Date;

WHEREAS, VeriChip has, with the consent of Applied Digital, represented in
various public statements that the Deconsolidation will not have a material
adverse effect on its financial condition or results of operations; and

NOW, THEREFORE, the Parties to this Agreement agree as follows:

ARTICLE I

DEFINITIONS

1.1 DEFINITIONS: As used in this Agreement, the following terms have the
following meanings:

“Code” means the Internal Revenue Code of 1986, as amended, or corresponding
provisions of any subsequent federal tax laws.

“Consolidated Group” means the “affiliated group” of corporations of which
Applied Digital is the “common parent corporation”, as such terms are defined in
Code §1504(a)(1).

“Consolidated Minimum Tax Credit(s)” means the consolidated minimum tax
credit(s) computed in accordance with Code §§53, 1502, and 1503, and shown in a
Consolidated Return with respect to those tax periods up to and including the
Deconsolidation Date.

 

1



--------------------------------------------------------------------------------

“Consolidated Return” means the consolidated federal income tax return of the
Consolidated Group for each taxable year as filed or to be filed by Applied
Digital on behalf of the Consolidated Group.

“Consolidated Tax Liability” means, generally, the consolidated federal income
tax liability computed in accordance with Treasury Regulation §1.1502-2 and
shown on a Consolidated Return, taking into account all credits to which the
Consolidated Group is entitled under the Code, but not taking into account any
“consolidated alternative minimum tax liability” (as provided under Code §§55,
1502, and 1503) or any Consolidated Minimum Tax Credit.

“Deconsolidation” means that event which causes Applied Digital to no longer
have the requisite ownership interest in VeriChip so as to allow VeriChip to
file as part of a Consolidated Group with Applied Digital.

“Deconsolidation Date” means February 14, 2007, the date when Applied Digital
and VeriChip no longer are members of the same Consolidated Group.

“Other Tax” or “Other Taxes” means any and all taxes of any kind (together with
any and all interest, penalties, additions to tax and additional amounts imposed
with respect thereto) imposed by any governmental authority or taxing authority,
including, but not limited to, federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not and including any obligations to
indemnify or otherwise assume or succeed to the tax liability of any other
Person, other than any such item included in the definition of Tax.

“Party” and “Parties” have that meaning ascribed to them in the Recitals.

“Pre-Deconsolidation Date Period” means, chronologically, those tax years that
end prior to the tax year in which the Deconsolidation Date occurs plus that
period in time beginning on the first day of such year and ending on and
including the Deconsolidation Date.

“Post-Deconsolidation Date Period” means, chronologically, that period following
the Deconsolidation Date.

 

2



--------------------------------------------------------------------------------

“Subsidiary” means any corporation or other entity with respect to which Applied
Digital, on the one hand, or VeriChip, on the other, owns, directly or
indirectly, at least 50% of the common stock or other equity or profits
interests or has the power, directly or indirectly, to elect a majority of the
members of the board of directors or comparable governing body.

“Taxes” or “Tax” means federal income taxes as provided in Code §11, alternative
minimum tax as provided in Code §55, and any state taxes measured by net income
(including state taxes measured by net income reflected in any Unitary Tax
Returns filed by Applied Digital) and any interest or penalties thereon or
additions to tax. The term Taxes or Tax, however, specifically excludes any tax
imposed by any foreign government.

“Unitary Tax Return” means a state income tax return which reflects the combined
and/or consolidated reporting (either on a domestic or worldwide basis) of
Applied Digital and its affiliates for a state which either (i) imposes an
income tax on the apportioned and/or allocable share of the net income of
Applied Digital and its United States affiliates that are engaged in a “unitary
business”, part of which is conducted in the state or (ii) imposes an income tax
on the apportioned and/or allocable share of the net income of a taxpayer and
its affiliates—both domestic and foreign—that are engaged in a unitary business.

Other terms defined herein have the meanings given them.

ARTICLE II

TAX INDEMNIFICATION

2.1 VERICHIP’S TAX INDEMNIFICATION FOR THE PRE-DECONSOLIDATION DATE PERIOD:
VeriChip shall be liable for, indemnify, and hold Applied Digital harmless for
all Taxes (i) imposed on or incurred by VeriChip for the Pre-Deconsolidation
Date Period and (ii) equitably apportioned to VeriChip by Applied Digital for
all tax periods beginning before and ending after the Deconsolidation Date.
Except as provided in Section 2.2(c), VeriChip, in turn, shall be entitled to
receive all refunds of Taxes attributable to the Pre-Deconsolidation Date
Period, if any, that are imposed or incurred by VeriChip or equitably
apportioned to VeriChip from either the applicable tax authorities or Applied
Digital (in the event such refund(s) have been made directly to Applied
Digital).

2.2 VERICHIP’S 2006 TAX LIABILITY AND PAYMENT

(a) VeriChip’s liability for Taxes for the portion of the Pre-Deconsolidation
Date Period attributable to the tax year in which the Deconsolidation Date
occurs shall be based on Applied Digital’s preparation of the Consolidated
Return for such taxable year and

 

3



--------------------------------------------------------------------------------

VeriChip’s review thereof. Any discrepancies between Applied Digital’s return
position and VeriChip’s subsequent review shall be resolved by consultation by
each Party’s respective tax officers and Applied Digital’s ultimate
determination shall be controlling as long as such determination does not have a
material adverse effect on VeriChip’s financial condition or results of
operations.

(b) The Parties agree that, in determining VeriChip’s allocable share of the
(i) Unitary and (ii) Consolidated Tax Liabilities for the tax year in which the
Deconsolidation Date occurs, they shall follow a reasonable method agreed to by
both Parties.

(c) VeriChip shall pay Applied Digital its allocable share of the estimated
Unitary and Consolidated Tax Liabilities for that portion of the tax year in
which the Deconsolidation Date occurs that precedes the Deconsolidation Date
within 45 days from the Deconsolidation Date. A “true-up” payment, should one be
necessary, shall be made by VeriChip to Applied Digital or Applied Digital to
VeriChip within 15 days after Applied Digital’s subsequent determination of
VeriChip’s liability based on taxable income and tax credits reported as part of
Applied Digital’s Unitary and Consolidated Returns and VeriChip’s separate state
Tax returns for the taxable year in which the Deconsolidation Date occurs. If
there is a refund of Taxes attributable to VeriChip for that portion of the tax
year in which the Deconsolidation Date occurs that precedes the Deconsolidation
Date, VeriChip shall retain such refund, or, if such refund is received by
Applied Digital, Applied Digital shall pay the amount of such refund to VeriChip
within 45 days of its receipt of such refund.

(d) Applied Digital shall be liable for, indemnify, and hold VeriChip harmless
for all Taxes attributable to the event of Deconsolidation, including all taxes
with respect to any deferred intercompany transactions within the meaning of
Treasury Regulation § 1.1502-13.

(e) In connection with any Pre-Deconsolidation Date Period, neither Party to the
Agreement will be required to compensate the other Party for any net operating
losses incurred by that other Party that reduce the consolidated tax liability
of the Consolidated Group or the taxable income of other members of the
Consolidated Group. The same results shall apply for any Pre-Deconsolidation
Date Period net operating losses that reduce the consolidated tax liability of
the Consolidated Group or the taxable income of the other members of the
Consolidated Group in connection with the use of such net operating loss as a
result of an audit by the Internal Revenue Service, or by any state or local tax
authority.

2.3 OTHER TAXES. VeriChip shall be liable for, indemnify, and hold Applied
Digital harmless for all Other Taxes imposed on

 

4



--------------------------------------------------------------------------------

or incurred by VeriChip or any of its Subsidiaries and Applied Digital shall be
liable for, indemnify, and hold VeriChip harmless for all Other Taxes imposed on
or incurred by Applied Digital or any of its Subsidiaries (other than VeriChip,
itself, or its Subsidiaries), whether arising before or after the
Deconsolidation Date.

ARTICLE III

MINIMUM TAX CREDIT

AND RELATED MATTERS ASSOCIATED WITH DECONSOLIDATION

3.1 CONSOLIDATED MINIMUM TAX CREDIT

(a) As currently calculated by Applied Digital, no Consolidated Minimum Tax
Credits have been allocated to VeriChip by Applied Digital based on Consolidated
Returns filed through tax year ended December 31, 2005 under the methodology
followed for the Pre-Deconsolidation Date Period and Applied Digital has not
made any determination of VeriChip’s allocable share of Consolidated Minimum Tax
Credits for the 2006 tax year. In the event Consolidated Minimum Tax Credits are
allocated to VeriChip, VeriChip shall be obligated to reimburse Applied Digital
for the amount of such credits allocated to VeriChip upon the occurrence of the
earlier of the following two events:

(i) The date of VeriChip’s filing of its federal income tax return for the tax
year in the Post-Deconsolidation Date Period when VeriChip utilizes any
reallocated Consolidated Minimum Tax Credits; or

(ii) The date of Applied Digital’s filing of its federal income tax return for
the tax year in the Post-Deconsolidation Date Period when Applied Digital could
have utilized such Consolidated Minimum Tax Credits but is precluded from doing
so because of the reallocation to VeriChip.

(b) For purposes of Section 3.1(a)(ii), no Consolidated Minimum Tax Credits will
be considered usable by Applied Digital until Applied Digital could have first
utilized all Consolidated Minimum Tax Credits remaining with Applied Digital
after the reallocation. Any minimum tax credits generated by Applied Digital in
the Post-Deconsolidation Date Period shall be disregarded in making this
determination. For purposes of Section 3.1(a)(i), Consolidated Minimum Tax
Credits will be considered as utilized by VeriChip before VeriChip first
utilizes any minimum tax credits it has generated in the Post-Deconsolidation
Date Period.

(c) For purposes of Section 3.1(a), any payments to be made between VeriChip and
Applied Digital may be made for more than one tax year of the
Post-Deconsolidation Date Period until the reallocated Consolidated Minimum Tax
Credit is used (or could have been used) in its entirety.

 

5



--------------------------------------------------------------------------------

3.2 CONSOLIDATED MINIMUM TAX CREDIT ALLOCATION ADJUSTMENTS: In the event the
amount of the Consolidated Minimum Tax Credits allocated to VeriChip are
adjusted resulting in a reduction of Consolidated Minimum Tax Credits previously
utilized by VeriChip and a payment has been made by VeriChip to Applied Digital
pursuant to the terms of Section 3.1, Applied Digital shall be obligated to pay
VeriChip for any assessment made against it by the Internal Revenue Service
attributable to such adjustment. Payment shall be made by Applied Digital to
VeriChip on the day VeriChip pays the Internal Revenue Service for such
assessment.

ARTICLE IV

AUDITS AND OTHER TAX PROCEEDINGS

4.1 GENERAL COOPERATION AND EXCHANGE OF INFORMATION

(a) VeriChip shall provide, or cause to be provided, to Applied Digital copies
of all correspondence received from any taxing authority by VeriChip in
connection with the liability of the Parties for Taxes for the
Pre-Deconsolidation Date Period. VeriChip shall also provide Applied Digital
with access to or copies of any materials requested by Applied Digital which
would assist Applied Digital in resolving any tax matters for the Consolidated
Group for the Pre-Deconsolidation Date Period. Further, the Parties will provide
each other with such cooperation and information as may reasonably be requested
of each other in preparing or filing any return, amended return, or claim for
refund, in determining liability or right of refund, or in conducting any audit
or other proceeding, in respect of Taxes or Other Taxes imposed on the Parties
or their respective affiliates including, by way of example, information
relating to net operating losses, foreign tax credits, overall foreign losses,
and excess loss accounts.

(b) VeriChip on one hand, and Applied Digital and each other member of the
Consolidated Group on the other hand, and their respective affiliates, will
preserve and retain all returns, schedules, workpapers, and all material records
or other documents relating to any such returns, claims, audits, or other
proceedings until the expiration of the statutory period of limitations
(including extensions) of the taxable periods to which such documents relate and
until the final determination of any payments which may be required with respect
to such periods under this Agreement and shall make such documents available at
the then-current corporate headquarters of such Party to the other Party or any
affiliate thereof, and their respective officers, employees, and agents, upon
reasonable notice and at reasonable times, it being understood that such
representative shall be entitled to make copies of any such books and records
relating to Applied Digital or VeriChip as they shall deem necessary.

 

6



--------------------------------------------------------------------------------

(c) Applied Digital on one hand and VeriChip on the other hand further agree to
permit representatives of the other Party or any affiliate thereof to meet with
employees of such Party on a mutually convenient basis in order to enable such
representatives to obtain additional information and explanations of any
documents provided pursuant to this Section 4.1. Applied Digital on one hand and
VeriChip on the other hand shall make available to the representatives of the
other Party or any affiliate thereof sufficient workspace and facilities to
perform the activities described in this Section. Any information obtained
pursuant to this Section 4.1 shall be kept confidential, except as may be
otherwise necessary in connection with the filing of returns or claims for
refund or in conducting any audit or other proceeding. Each Party shall provide
the cooperation and information required by this Section 4.1 at its own expense.

4.2 AUDITS: In the event of an audit by the Internal Revenue Service, or by any
state or local tax authority, of a return filed by Applied Digital for the
Pre-Deconsolidation Date Period, Applied Digital shall give VeriChip timely and
reasonable notice of audit proceedings and VeriChip will provide all necessary
information and other assistance reasonably requested by Applied Digital with
respect to issues concerning the activities of VeriChip. All communications with
the Internal Revenue Service concerning such audit will be made by Applied
Digital unless otherwise agreed between the Parties hereto.

4.3 MATERIAL ADVERSE IMPACT TO VERICHIP: Notwithstanding the provisions of
Section 4.2, the Parties agree that in no event shall Applied Digital file any
amended tax return, claim for refund, or make any tax election affecting the
Pre-Deconsolidation Date Period that would have any material adverse impact on
VeriChip’s financial condition or results of operations without first obtaining
the written permission of VeriChip.

ARTICLE V

UNITARY TAX RETURNS

FOR POST-DECONSOLIDATION DATE PERIOD FILINGS

Applied Digital agrees to continue to file any Unitary Tax Returns and allocate
Unitary tax liability for the Post-Deconsolidation Date Period in which the
operations of VeriChip are reflected in a manner consistent with the methodology
followed for the Pre-Deconsolidation Date Period.

ARTICLE VI

OTHER PROVISIONS

6.1 EFFECT OF THE AGREEMENT: The obligations of the Parties set forth under this
Agreement shall be unconditional and absolute, and shall remain in effect
without limitation as to time. Further, all prior tax sharing and allocation
agreements between Applied Digital and VeriChip, if any, shall terminate
effective as of the Deconsolidation Date.

6.2 ASSIGNABILITY: The rights and obligations of the Parties under this
Agreement may not be assigned by a Party without the prior written consent of
the other Party to this Agreement.

6.3 GOVERNING LAW: This Agreement shall be governed by the laws of the state of
Florida.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused their names to be subscribed
and executed by the respective authorized officers on the dates indicated,
effective as of the date first written above.

 

APPLIED DIGITAL SOLUTIONS, INC.

By:

 

/s/ Michael E. Krawitz

Name:

 

Michael E. Krawitz

Title:

 

Chief Executive Officer and President

 

VERICHIP CORPORATION

By:

 

/s/ William J. Caragol

Name:

 

William J. Caragol

Title:

 

Chief Financial Officer, Vice President and Treasurer

 

ACT Communications Inc.

By:

 

/s/ Kay E. Langsford

Name:

 

Kay E. Langsford

Title:

 

Vice Pres., Sec’y

 

ADS Bay Area, Inc.

By:

 

/s/ Kay E. Langsford

Name:

 

Kay E. Langsford

Title:

 

Vice Pres., Sec’y

 

8



--------------------------------------------------------------------------------

ADSI Telecomm Services, Inc. By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

Advanced Telecomm of Maryland, Inc. By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

Advanced Telecomm of Pittsburgh By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

Applied Digital Solutions Financial Corp. By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

9



--------------------------------------------------------------------------------

Arjang, Inc. By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

Blue Star Electronics, Inc. By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

Bostek, Inc. By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

Computer Equity Corporation By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

CyberTech Station, Inc. By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

10



--------------------------------------------------------------------------------

Elite Computer Services, Inc. By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

Government Telecommunications, Inc. By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

Intellesale, Inc. By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

Micro Components International Incorporated By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

Neirbod Corp. By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

11



--------------------------------------------------------------------------------

Pacific Decision Sciences Corporation By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

Perimeter Acquisition Corp. By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

Precision Point Corporation By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

Thermo Life Energy Corp. By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

12



--------------------------------------------------------------------------------

U.S. Kite & Key Corp. By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

WYR, Inc. By:  

/s/ Kay E. Langsford

Name:   Kay E. Langsford Title:   Vice Pres., Sec’y

 

13